TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00433-CV


Tam Doan Minh, Appellant

v.

Tsegaye Chernet and Egegayehu Chernet, Appellees





FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. 247,168, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


O R D E R
PER CURIAM
	The Court has refrained from enforcing the appellate deadlines based on
representations that the parties were near settlement.  The Court has been informed that the
negotiations have stalled.
	Accordingly, the clerk's record and reporter's record are due on March 17, 2003. 
Briefing deadlines will be based on the date the records are filed.  See Tex. R. App. P. 38.6.
	It is ordered February 21, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish